USDC SDNY

 

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRIC DOC #:_______
DISTRICT COURT | DATE FILED; 12/11/2019
SOUTHERN DISTRICT OF NEW YORK —————
VIVIANA ESPINOSA,
Plaintiff,
Case No. 18-cv-11665 (AT)
Vv.

WEILL CORNELL MEDICAL COLLEGE,

Defendant.

 

 

STIPULATION AND ORDER REGARDING CONFIDENTIAL INFORMATION

The following provisions shall govern the exchange of confidential information in this
matter:

1. Counsel for any party may designate any document, information contained in a
document, information revealed in an interrogatory response or information revealed during a
deposition as confidential if counsel determines, in good faith, that such designation is necessary
to protect the interests of the client or a non-party. Information and documents designated as
confidential are to be stamped “CONFIDENTIAL.” “Confidential” information or documents
may be referred to collectively as “Confidential Information.”

2. Unless ordered by the Court or otherwise provided for herein, the Confidential
Information disclosed will be held and used by the person receiving such information solely for
use in connection with the above-captioned Action.

3. In the event that a party challenges another party’s designation, counsel shall make a
good faith effort to resolve the dispute, and in the absence of a resolution, the challenging party
may thereafter seek resolution by the Court. Nothing in this Protective Order constitutes an
admission by any party that Confidential Information disclosed in this case is relevant or
admissible. Each party specifically reserves the right to object to the use or admissibility of all
Confidential Information disclosed, in accordance with applicable laws and court rules.

4, Information or documents designated as “Confidential” shall not be disclosed to any
person except:

a. The requesting party and counsel, including in-house counsel;
b. Employees of such counsel assigned to and necessary to assist in the litigation;
c. The Court (including the clerk, court reporter or stenographer, or other person

having access to Confidential Information by virtue of his or her position with the Court) or the
jury at trial or as exhibits to motions.
d. Subject to the condition set forth in Paragraph 6 below: consultants or experts in
the prosecution or defense of the matter, to the extent deemed necessary by counsel;

e, Subject to the condition set forth in Paragraph 6 below: any person from whom
testimony is taken or is to be taken in this Action, or any witness relevant to this litigation, except
that such a person may only be shown Confidential Information during and in preparation for
his/her testimony and may not retain the Confidential Information.

5. Prior to disclosing or displaying Confidential Information to any person, counsel shall:
a. inform the person of the confidential nature of the information or
documents;
b. inform the person that this Court has enjoined the use of the information

or documents by him/her for any purpose other than this litigation and has enjoined the
disclosure of that information or documents to any other person

6. The Confidential Information may be displayed to and discussed with the persons
identified in Paragraphs 4(d) and (e) only on condition that prior to any such display each person
must sign an agreement to be bound by this Order in the form attached hereto as Exhibit A. In
the event that such person refuses to sign an agreement in the form attached as Exhibit A, the
party desiring to disclose the Confidential Information may seek appropriate relief from the
Court.

7. The disclosure of a document or information without designating it as “confidential” shall
not constitute a waiver of the right to designate such document or information as Confidential
Information provided the material is designated pursuant to the procedures set forth herein no
later than fourteen (14) days after that close of discovery or fourteen (14) days after the production
of the document or information. If so designated, the document or information shall thenceforth
be treated as Confidential Information subject to all of the terms of the Stipulation and Order.

8. All information subject to confidential treatment in accordance with the terms of this
Stipulation and Order that is filed with the Courtshall be redacted or filed under seal to the extent
permitted by law (including, without limitation any applicable rules of court). To the extent that the
Court requires any further act by the parties as a precondition to the filing of documents under seal
(beyond the submission of this Stipulation and Order), it shall be the obligation of the producing
party of the documents to be filed with the Court to satisfy any such precondition. Where possible,
only confidential portions of the filings with the Court shall be filed under seal.

9. At the conclusion of the litigation, the Confidential Information and any copies thereof
shall be promptly (and in no event no later than thirty (30) days after entry of final judgment no
longer subject to further appeal) returned to the producing party or destroyed, except that the
parties’ counsel shall be permitted to retain their working files on the condition that such files
will remain confidential.
The foregoing is without prejudice to the right of any party to apply to the Court for any
further Protective Order relating to Confidential Information; or to object to the production of
documents or information; or to apply to the Court for an order compelling production of
documents or information; or for modification of this order. This Stipulation and Order may be
enforced by any party and any violation of this order may result in the imposition of sanctions by
the Court.

Understood and agreed to by the undersigned counsel:

je Cas bee

 

Dated: December 2, 2019 Dated: November Yt, 2019
{py
Megan Goddard oN C4
Megan Goddard, Esq. Bene Stockman, Esq.
Goddard Law PLLC VENABLE LLP
39 Broadway, Suite 1540 Rockefeller Center
New York, New York 10001 1270 Avenue of the Americas, 24 Floor
Tel: (646) 504-8363 New York, New York 10020
liz@goddardlaw.com Tel: (212) 503-0674

bestockman@venable.com

Attorneys for Plaintiff Viviana Espinosa
Attorneys for Defendant Weill Cornell Medical College

SO ORDERED.

O9-

ANALISA TORRES
United States District Judge

Dated: December 11, 2019
New York, New York
EXHIBIT A

I have been informed by counsel that certain documents or information to be disclosed to me in

connection with the matter entitled: have

 

been designated as confidential. I have been informed that any such documents or information
labeled “CONFIDENTIAL” are confidential by Order of the Court.

[hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other than this

litigation.

DATED:

 

Signed in the presence of:

 

(Attorney)
